    Case 4:18-cv-01224 Document 144 Filed on 07/12/21 in TXSD Page 1 of 1




                                HEARING MINUTES

Cause No:        4:18-cv-1224
Style:           Gomez v. City of Houston
Hearing Type: Jury Trial ‒ Day SEVEN

Appearances:
Counsel                                     Representing
Mike Deguerin                               Plaintiff

Randall Kallinen                            Plaintiff

Melissa Azadeh                              Defendants

Majorie Cohen                               Defendants

Bradley Morefield                           Defendants

Date: July 12, 2021                          Court Reporter: Smith
Time: 9:10 A.M.–12:11 P.M.                   Law Clerk: E. Seaman
      9:15 P.M.–9:27 P.M.


At the hearing, the following rulings were made as stated on the record:

   1. The charge was read to the jury. The jury began deliberations.

   2. Court adjourned until 07/13/2021 at 9:00 A.M.
